PER CURIAM.
We affirm the trial court’s order dismissing Dalzell’s petition for writ of habe-as corpus. The petition raised the identical issue that was the subject of Dalzell’s prior Florida Rule of Criminal Procedure 3.850 motion. The trial court denied the prior motion on its merits and this court affirmed. Dalzell v. State, 918 So.2d 308 (Fla. 5th DCA 2005). A habeas petition is not a vehicle for obtaining additional appeals on issues that were raised and considered in a prior proceeding. Isley v. State, 652 So.2d 409 (Fla. 5th DCA 1995).
AFFIRMED.
SAWAYA, TORPY and EVANDER, JJ., concur.